Citation Nr: 0504447	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
wrist fracture, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for fracture of 
the left wrist (navicular bone).  In August 2002, the veteran 
filed a notice of disagreement with this decision, and in 
September 2002, the RO issued a statement of the case.  In 
October 2002, the veteran perfected his appeal herein.

As indicated below, the Board finds that the veteran has now 
submitted new and material evidence to reopen his claim for 
service connection for residuals of a left wrist fracture.  
The reopened claim is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In an unappealed February 1997 decision, the RO found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for fracture of 
the left wrist (navicular bone).  Evidence received since the 
February 1997 RO decision includes some evidence which is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
February 1997 decision, and the claim for service connection 
for residuals of a left wrist fracture is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for residuals of a left wrist fracture (navicular 
bone).  

The file shows that through correspondence, the February 2002 
rating decision, the September 2002 statement of the case 
(SOC), and the March 2003 supplemental SOC, the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for residuals 
of a left wrist fracture, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence previously received 
and requested to provide authorization for the release of any 
additional medical records that may be available.  The 
veteran was also requested to identify any additional 
information or evidence that he wanted VA to try and obtain.   

The January 2001 letter from the RO to the veteran, the 
September 2001 SOC, and the March 2003 supplemental SOC, 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to reopen and substantiate his claim herein.  The 
September 2001 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Accordingly, for purposes of reopening the veteran's claim, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, service connection for fracture of left wrist 
(navicular bone) was initially denied on the merits by the RO 
in November 1987.  The RO's decision stated "X-rays do not 
confirm the alleged fracture."  Notice of this decision was 
sent to the veteran that same month.  He did not file a 
timely appeal of this decision, and it became final.

In February 1997, the veteran filed to reopen his claim for 
service connection for fracture of the left wrist (navicular 
bone).  In February 1997, the RO issued a decision which 
determined that new and material evidence had not been 
presented to reopen claim for service connection for fracture 
of left wrist (navicular bone).   The decision stated 
"[s]ervice medical records do not disclose evidence of this 
fracture, except at separation when such fracture is 
recorded.  However, medical examinations after discharge fail 
to show such a fracture."  Notice of this decision was sent 
to the veteran in February 1997.  He did not file a timely 
appeal of this decision, and it became final.

The RO's February 1997 decision is final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted.  If the claim is thus reopened, they will 
be reviewed based on all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

In December 2000, the veteran filed his present application 
to reopen the claim for service connection for residuals of a 
left wrist fracture. 

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted, "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
veteran filed his claim to reopen prior to that date, in 
December 2000.  The regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
that were pending before that date.  

In order to satisfy the applicable requirement, the evidence 
"must be both new and material."  Smith v. West, 12 Vet. 
App. at 314.  "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant."  38 C.F .R. § 3.156(a) (2001); 
see Smith, supra (if evidence was not in the record at time 
of final disallowance of claim and is not cumulative of other 
evidence in the record, it is new); see also Elkins v. West, 
12 Vet. App. 209, 216 (1999) (en banc).  New evidence will be 
considered material only if it "bears directly and 
substantially upon the specific matter under consideration" 
and "by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (materiality requirement of 38 C.F.R. § 
3.156(a) (2001) is not focused on outcome determination but 
upon importance of complete record for evaluation of 
appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In support of his attempt to reopen, the veteran has 
submitted a photograph which shows him dressed in military 
uniform.  In the photograph, he has cast covering his left 
forearm, wrist, thumb, index and middle fingers.  At a 
January 2003 hearing before the RO, he testified that he 
fractured his left wrist during service, and that he was in a 
cast for approximately two months as a result.  He testified 
that he has had pain in his left hand ever since this injury.  
He has also submitted an X-ray examination of his left wrist, 
dated in November 1999, which revealed findings of minimal 
osteoarthritc changes at the interphalangeal joints.  The 
report concluded with an impression of mild osteoarthritic 
changes.  

Additional evidence in the claims folder includes a VA 
examination of the joints, performed in February 2003, which 
contains an opinion from the VA examiner that the veteran's 
current osteoarthritis of the distal interphalangeal joints 
was unlikely related to any inservice injury, and are due to 
the natural process of aging.
 
The Board finds that the evidence received since the last 
final decision in February 1997 bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran's fractured his left wrist during 
service, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for 
residuals of a left wrist fracture must be reopened.  
 
The reopening of this claim does not mean that service 
connection for residuals of a left wrist fracture is granted.  
Rather, the merits of the claim for service connection will 
have to be further reviewed by the RO after it develops 
additional evidence, as set forth in the below remand.

ORDER

The claim for service connection for residuals of a left 
wrist fracture is reopened; to this extent, the appeal is 
granted.


REMAND

The veteran contends that service connection is warranted for 
residuals of a left wrist fracture.  

As noted above, additional development of the evidence is 
warranted as to the reopened claim for service connection for 
a foot disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In the judgment of the Board, this includes making an effort 
to obtain additional medical records, and providing the 
veteran with a VA examination to determine whether there are 
any current residuals of a left wrist fracture.  The VA 
examination for joints, performed in February 2003, appears 
to have focused specifically on the etiology of the veteran's 
current osteoarthritis of the distal interphalangeal joints, 
and not the presence of residuals of a left wrist fracture in 
general.  Thus, his complaints of pain, reduced range of 
motion and functional loss of the left wrist were not 
adequately addressed. But see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (grant of service connection requires 
proof of a present disability); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (A complaint of pain alone, without a 
medically diagnosed underlying condition, is insufficient for 
service connection).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for residuals of a left wrist 
fracture, since his discharge from the 
service in June 1974.  After securing 
necessary releases, the RO should obtain 
copies of the related medical records 
which are not presently contained in the 
claims file.  

2.  Thereafter, the RO should have the 
veteran undergo VA examination of the 
joints to determine the nature and 
etiology of any current left wrist 
disorder found.  The claims folder should 
be provided to and reviewed by the 
examiner.  Based on examination findings 
(including comparison with the right 
wrist), review of historical records, and 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the date of onset and 
etiology of any current left wrist 
disorder, including any relationship to 
the veteran's active duty service, 
including his alleged fracture of the 
left navicular bone.  

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review, on a de novo basis, the 
merits of the reopened claim for service 
connection for residuals of a left wrist 
fracture.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they he should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


